per curiam:
El 19 de agosto de 1996, el Sr. Juan I. Arvelo Toledo presentó una queja contra el Ledo. Jorge A. Vera VélezO) basada en su insatisfacción con los servicios profe-sionales que le prestó el aludido letrado. Luego de que el licenciado Vera Vélez contestara la queja, referimos el caso a la Oficina de la Directora de Inspección de Notarías (en adelante O.D.I.N.). Conforme el criterio de —y el Informe que nos rindió— la O.D.I.N., de las seis (6) imputaciones que el señor Arvelo hizo en contra del licenciado Vera Vé-lez, sólo una (1) podría ser constitutiva de alguna violación a las disposiciones de la Ley Notarial de Puerto Rico,(2) su Reglamento,(3) o a los cánones del Código de Ética Profesional.(4) Mediante dicha alegación, el quejoso imputó al licenciado Vera Vélez haber autorizado una escritura de compraventa, en la cual el señor Arvelo compareció como otorgante, sin expresar en la misma todas las cargas y gra-vámenes que afectaban la propiedad objeto de la transacción.
En su informe, la Directora nos indicó que, de las posi-ciones expresadas por ambas partes, se desprendía una se-rie de conflictos de credibilidad que ameritaban ser objeto *4de una investigación más amplia por parte del Procurador General. Una vez le dimos la oportunidad al notario que-rellado para que expusiera su posición en cuanto al in-forme de la Directora, referimos el asunto a la Oficina del Procurador General para que ampliara la investigación. En su comparecencia ante nos, el Procurador coincide con la Directora de la O.D.I.N. en que el Ledo. Vera Vélez faltó a la fe pública notarial y al Canon 35 del Código de Etica Profesional, 4 L.P.R.A. Ap. IX.(5) Con respecto a las demás alegaciones señaladas por el señor Arvelo en su queja, al igual que la Directora de la O.D.I.N., el Procurador General entiende que las mismas son inmeritorias y que fueron debidamente aclaradas y refutadas por el querellado.(6) Concedimos término al querellado para que expusiera su posición en cuanto al Informe del Procurador General. Examinados el informe rendido por la Directora de la O.D.I.N., el informe de la Oficina del Procurador General y la réplica al mismo radicada por el licenciado Vera Vélez, le concedimos término a éste para que mostrara causa por la cual no debía ser suspendido del ejercicio de la notaría por un término no menor de sesenta (60) días. El licenciado Vera Vélez compareció en cumplimiento de nuestra orden. Contando con su comparecencia, y estando en posición de resolver, procedemos a así hacerlo.
HH
En relación con la queja presentada, el señor Arvelo ma-nifiesta que contrató al licenciado Vera Vélez para que au-torizara dos (2) escrituras de compraventa y que este úl-timo omitió expresar lo siguiente en una de ellas: (a) que el señor Arvelo, quien comparecía como comprador, había *5efectuado el pago; (b) que la finca objeto de la escritura tenía un gravamen hipotecario, a pesar de que él realizó el estudio de título correspondiente; (c) que el precio de venta era realmente de sesenta mil dólares ($60,000) y no no-venta mil dólares ($90,000) como se hizo constar en la es-critura; y (d) que el precio de sesenta mil dólares ($60,000) se debía al estado de deterioro en que se encontraba la propiedad.
En su contestación, el licenciado Vera Vélez aclaró que el señor Arvelo se refería a la escritura número 18 de 26 de marzo de 1992. Explicó el querellado que no acreditó en dicha escritura que ante él se había efectuado el pago por-que, en efecto, él no presenció cuando se hizo el mismo ni sabía si ya se había realizado; razón por la cual no podía consignar algo que no le constaba.
De igual forma, señaló que en la escritura había indi-cado que el precio de compraventa era de noventa mil dó-lares ($90,000), y no de sesenta mil dólares ($60,000) como alegó el quejoso, porque en ningún momento se le informó que el precio fuera de sesenta mil dólares ($60,000) por motivo del deterioro de la propiedad. Según el querellado, luego de firmada la mencionada escritura número 18 sur-gió una discusión entre los otorgantes, éstos se fueron de su oficina y no fue hasta el otro día, o varios días después, que el quejoso le expresó que el precio convenido era de sesenta mil dólares ($60,000) y no de noventa mil dólares ($90,000), a lo cual él le indicó que con la comparecencia de todos los otorgantes podría modificar el precio. En apoyo de su versión, el querellado presentó una declaración jurada de la secretaria que intervino en dicho asunto y la escri-tura número 18 de 26 de marzo de 1992.
De otra parte, argumentó, además, el notario querellado que no consignó la existencia de la hipoteca porque el señor Arvelo, quien era el adquirente, alegadamente tenía cono-cimiento de que la propiedad contaba con tal gravamen y porque el quejoso le mostró un cheque a favor del acreedor
*6hipotecario por el importe total de la hipoteca, expresán-dole que retenía dicha cantidad para el pago de la hipoteca.
En el informe de la O.D.I.N., la Directora indicó que ni en la descripción de la propiedad ni en ninguna otra cláu-sula de la escritura se indicó que la misma tuviera alguna carga o gravamen. Lo único que el notario señaló fue que:
“Yo el Notario, hago constar, que advertí a los otorgantes sobre la conveniencia de realizar un estudio de título; que el mismo se efectuó y la información al respecto en esta escritura refleja la condición registral de la finca objeto de esta transacción a la que los otorgantes dan su conformidad.” (Enfasis suplido.)
A la luz de lo que consignó en la escritura el querellado, se observa que éste dio fe notarial sobre las cargas y gra-vámenes que afectaban a la propiedad, contrario a lo que reveló el estudio registral de la finca objeto de la transacción. Esto es así, ya que como hemos visto en la escritura se expresa que la misma refleja la condición re-gistral de la finca tal y como surge del estudio de título que él realizó, lo cual no es cierto. El notario, no hay duda, debió haber hecho mención de la hipoteca que gravaba a la propiedad y del alegado acuerdo entre las partes por medio del cual el comprador se comprometía a pagar la hipoteca con tal de que se redujera el precio de venta. De tal ma-nera, hubiese plasmado en la escritura tanto la realidad registral como la extraregistral. Coincidimos con la evalua-ción realizada por la Directora de la O.D.I.N., y el Procu-rador General, en que al así proceder el licenciado Vera Vélez violó la fe pública notarial y el Canon 35 del Código de Etica Profesional, ante. Veamos.
HH
Reiteradamente este Tribunal ha expresado que la notaría es una función que requiere cuidado y que debe ser ejercida con sumo esmero y celo profesional. In re Torres Olmeda, 145 D.P.R. 384 (1998); In re Rodríguez Mena, *7126 D.P.R. 205 (1990); In re Vergne Torres, 121 D.P.R. 500 (1988). En el despliegue de esta función el notario está obligado a cumplir estrictamente con la Ley Notarial de Puerto Rico, los cánones del Código de Etica Profesional y el contrato entre las partes. De lo contrario, el notario se expone a las sanciones disciplinarias correspondientes. In re Torres Olmeda, ante; In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993).
Como es sabido, el notario es custodio de la fe pública y como tal, cuando autoriza un documento, presuntamente da fe y se cerciora de que ese instrumento público cumple con todas las formalidades de la ley, de que es legal y verdadero y de que se trata de una transacción legítima y válida. In re Feliciano Ruiz, 117 D.P.R. 269 (1986). “Es precisamente esta condición de certeza y confianza en sus actuaciones lo que le brinda eficacia y garantía al documento notarial. Por eso, es imprescindible que el notario observe la mayor pureza y honestidad en el descargo de la fe pública notarial.” In re Ramos, 104 D.P.R. 568, 570 (1976).(7)
En atención de lo anterior, este Tribunal ha resuelto que faltar a la veracidad de los hechos es una de las faltas más graves en que un notario, como custodio de la fe pública, puede incurrir, “ya que la certificación de un hecho falso constituye un acto detrimental a la fe pública”. In re Torres Olmeda, ante; In re Vera Vélez, 136 D.P.R. 284 (1994); In re Peña Clos, 135 D.P.R. 590 (1994). Hemos añadido, además, que el notario “[n]o sólo quebranta la fe pública notarial, sino también socava la integridad de la pro-*8fesión al incumplir con el deber de honradez y sinceridad que a todo abogado le impone el Canon 35 del Código de Etica Profesional, supra”. (8) In re Rivera Arvelo y Ortiz Velázquez, ante, pág. 863. El aludido canon compele a los abogados a ejercer su magisterio con honradez y sinceri-dad, así como a comportarse de manera digna y honorable, tanto en su labor de abogacía como en su función notarial. In re Torres Olmeda, ante.
Asimismo este Tribunal ha establecido que otorgar un documento notarial en contravención de nuestra Ley Notarial de Puerto Rico, como sería consignar un hecho falso en un documento público, constituye una violación al Canon 38 del Código de de Ética Profesional, 4 L.P.R.A. Ap. IX.(9) Este precepto ético exige de los abogados que se esfuercen, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión. In re Torres Olmeda, ante.
No se requiere que el notario haya faltado a la verdad intencionalmente para faltar a la fe pública y a los cánones del Código de Ética Profesional. In re Rivera Arvelo y Ortiz Velázquez, ante; In re Chaar Cacho, 123 D.P.R. 655 (1989). Más bien, puede ser el resultado de un desempeño profesional carente de la cautela y el celo que demanda la función pública del notario o de una confianza desmesurada en las manifestaciones de otros compañeros de la profesión.
Para evitar que un notario asevere, consciente o *9inconscientemente, un hecho falso, este Tribunal le ha im-puesto el deber de hacer las averiguaciones mínimas que requieren las normas más elementales de la profesión y que en aquellas ocasiones en que tenga duda sobre lo ex-presado por el otorgante, indague más allá de lo requerido comúnmente. In re Vera Vélez, ante; In re Peña Clos, ante.
A estos efectos, y en lo que respecta al caso de autos, en Goenaga v. O’Neill de Milán, 85 D.P.R. 170, 194 (1962), expresamos que el notario que autoriza una escritura no puede ignorar el estado registral de la propiedad sobre la cual las partes otorgan la escritura a la fecha del otorgamiento. En Chévere v. Cátala, 115 D.P.R. 432, 443-444 (1984), reconocimos que
... [La] investigación de los antecedentes, al igual que la de-terminación de cargas y gravámenes a hacerse en la escritura, resultan de incuestionable trascendencia, para “efectos civiles (por ejemplo, saneamiento por gravámenes de la finca vendida ‘sin mencionarlo la escritura’)”; para ‘ “efectos regístrales, para la confrontación con las que figuren en el Registro, si bien la falta de expresión de cargas en las escrituras no es defecto que impida la inscripción del título”; y a “efectos notariales, porque la determinación de las cargas es necesaria para la posterior concreción en la parte dispositiva de las responsabilidades que contrae cada parte contratante”; a “efectos fiscales (Enfasis suplido.)
Por tal razón, cuando un abogado-notario que autoriza una escritura de compraventa y hace constar en dicha escritura que la propiedad está libre de cargas y gravámenes, hecho contrario a la realidad registral, éste viola la fe pública notarial y el Canon 35 de Etica Profesional.(10) In re Moreira Avillán, 147 D.P.R. 78 (1998); In re Ramos Meléndez y Cabiya Ortiz, 120 D.P.R. 796, 797 (1988). De igual forma actúa impropiamente un notario cuando no hace constar, en una escritura de compraventa, el hecho de que la propiedad objeto de la transacción está afecta a una *10hipoteca y que se retiene del precio a pagarse por la misma a los vendedores la suma de dinero correspondiente al balance de dicho gravamen, así como el hecho de que tiene ante sí el cheque que ha sido expedido a esos efectos. In re Delgado, 120 D.P.R. 518, 526 (1988).
h-i P — (
En el presente caso, el notario querellado no actuó con-forme a lo anteriormente expresado. Otorgó una escritura en donde aseveró que se efectuó un estudio de título y que “la información al respecto en esta escritura refleja la con-dición registral de la finca objeto de esta transacción ...” Tal aseveración es falsa porque el estudio de título reveló que la propiedad estaba gravada por una hipoteca y este hecho no se mencionó en la escritura. Los argumentos que esgrimió el querellado en su defensa —el supuesto conoci-miento del adquirente de que existía la hipoteca y que este último le enseñó el cheque a favor del acreedor hipoteca-rio— no lo releva de su obligación. El notario debió expre-sar la realidad registral, tal como surgía del estudio de título, consignando la existencia del gravamen hipotecario y explicar el alegado acuerdo entre las partes en cuanto a que el comprador retenía cierta cantidad para el pago de la hipoteca.
Por todo lo expuesto, resolvemos que el licenciado Vera Vélez infringió las disposiciones de la Ley Notarial de Puerto Rico,(11) los Cánones 35 y 38 del Código de Ética Profesional, ante(12) en tanto y en cuanto los mismos exi-gen que todo abogado actúe con honestidad y sinceridad en su gestión profesional y mantenga el honor y la dignidad de la profesión legal.
*11IV
En repetidas ocasiones hemos expresado que al determinar la sanción disciplinaria aplicable a un abogado que ha incurrido en conducta impropia, este Tribunal toma en consideración factores tales como “el previo historial del abogado; si se trata de una primera falta o de una conducta aislada; y si el abogado goza de buena reputación en la comunidad”. In re Rivera Arvelo y Ortiz Velázquez, ante.
Al aplicar lo anterior al caso de autos, encontramos que esta es la segunda ocasión en que este Tribunal se ve en la obligación de disciplinar al licenciado Vera Vélez. En la primera ocasión, la acción disciplinaria se basó en que el querellado expresó en una escritura de compraventa que otorgó que uno de los comparecientes era soltero cuando en realidad era casado.
Mediante Opinión per curiam de 6 de junio de 1994, decidimos solamente censurar al notario en vista de que durante los más de treinta y cuatro (34) años que llevaba ejerciendo la abogacía y la notaría había gozado de buena reputación y que nunca había sido disciplinado anteriormente. Sin embargo, le apercibimos de que en el futuro debía dar fiel cumplimiento a los deberes impuestos por nuestra ley a los notarios como funcionarios de la fe pública y a los postulados que emanan de los cánones del Código de Ética Profesional que rigen la profesión de abogado.
Conforme demuestra este caso, el licenciado Vera Vélez hizo caso omiso a nuestra advertencia. Dado la naturaleza repetitiva de su conducta, desafiando las advertencias que le hiciéramos a esos efectos, y que el notario querellado estaba consciente de lo que expresaba en la escritura era falso, socavando así la confianza en él depositada por ley, se suspende al licenciado Vera Vélez, únicamente, del ejer-*12cicio de la notaría en Puerto Rico por el término de un (1) año.(13)

Se dictará sentencia de conformidad.


 El licenciado Vera Vélez fue admitido por este Tribunal al ejercicio de la abogacía el 3 de noviembre de 1960 y le fue expedida la autorización para ejercer la notaría el 23 de noviembre de 1960.


 Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. see. 2001 et seq.)


 Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV.


 4 L.P.R.A. Ap. IX.


 4 L.P.R.A. Ap. IX.


 En ese respecto, coincidimos tanto con el criterio del Procurador General de Puerto Rico como con el de la Directora de la Oficina de Inspección de Notarías.


 En conformidad con las disposiciones de la Ley Notarial de Puerto Rico:
“El notario es el profesional del Derecho que ejerce una función pública, auto-rizado para dar fe y autenticidad conforme a las leyes de los negocios jurídicos y demás actos y hechos extrajudiciales que ante él se realicen, sin perjuicio de lo dispuesto en las leyes especiales. Es su función recibir e interpretar la voluntad de las partes, dándole forma legal, redactar las escrituras y documentos notariales a tal ñn y conferirlets] autoridad a los mismos. La fe pública al notario es plena respecto a los hechos que, en el ejercicio de su función personalmente ejecute o compruebe y también respecto a la forma, lugar, día y hora del otorgamiento.” 4 L.P.R.A. see. 2002.
Véase, además, la Regla 2 del Reglamento Notarial, 4 L.P.R.A. Ap. XXTV.


 En su parte pertinente, el Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, lee como sigue:
“El abogado debe ajustarse a la sinceridad de los hechos al examinar los testi-gos, al redactar afidávit u otros documentos, y al presentar causas.” (Énfasis suplido.)


 El Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone, en parte, que:
“El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios persona-les y debe evitar hasta la apariencia de conducta profesional impropia.” (Énfasis suplido.)


 4 L.P.R.A. Ap. IX, C. 35.


 4 L.P.R.A. sec.2002.


 4 L.P.R.A. Ap. IX, C. 35 y 38.


 La anterior sanción, sin menoscabo de la responsabilidad civil del notario ante las partes y terceros.